Title: To James Madison from William Eustis, 29 December 1814
From: Eustis, William
To: Madison, James


        
          Sir,
          Boston December 29. 1814
        
        I have the honor to acknowlege your Letter of the 21st instant, announcing my appointment, and enclosing my commission, as Envoy Extraordinary and minister plenipotentiary of the United States to the court of his Royal Highness the Sovereign Prince of the United Provinces of the Netherlands.
        With a just sense of the honor conferred on me by this distinguished mark of confidence from the government of my country, I accept the appointment: and by a faithful application of the humble talents which I possess, in discharging the duties required, I will hope to fullfill their expectations.
        To a winter passage I could not on my own account object. Those who will accompany me would wish for a smoother season. If however the public service shall be deemed to require it, I can be prepared to embark in four or five weeks. A passage from this part of the country does not appear to offer. The public Ships are as I well know in requisition for other and more important objects. Indeed I should prefer, under existing circumstances, an American merchant vessel. To one of this description it is not in my power to offer a sufficient inducement to undertake the voyage without a protection against British Cruisers. With such a protection I am informed a vessel might be had by paying well for the passage. The run from this coast would be in the month of February attended with but little risque; but on approaching the coast of Europe from the number of British cruisers, the chances of capture would be great.
        
        I shall continue my preparation and enquiries with a view to meet the wishes of government, and will have the honor to write you again in a few days. In the mean time if it shall be found practicable to procure a passport, the voyage would be rendered more expeditious as well as more agreeable. With the highest respect, I have the honor to be Sir your obedient Servant
        
          William Eustis
        
      